If a lessee has machinery of a special or peculiar make which he desires to keep and possess as his own, is it possible for him to make any agreement with the lessor whereby he may take away his property at the termination of the lease and which agreement, if it so specifies, will also preserve to him his property in case of condemnation proceedings? In other words, must a lessee as matter of law in spite of all agreements to the contrary lose his personal property — trade fixtures — when the real estate is condemned? Although real estate only may be condemned for public use, is the city obliged to take in condemnation proceedings all trade fixtures for which it has no use?
These questions to my mind suggest the strict and narrow conclusion to which the majority opinion leads us. Trade fixtures to my mind do not necessarily as matter of law pass to the city under condemnation proceedings in spite of any and all agreements to the contrary.
For these reasons, I dissent.